United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3578
                                  ___________

James W. Loughridge,                      *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Missouri.
Larry Rowley, Superintendent; Jackson *        [UNPUBLISHED]
Institutional Dental Services, Inc.;      *
Central Medical Services; Ernest W.       *
Jackson, doing business as Jackson        *
Institutional Dental Services, DMD,       *
                                          *
              Appellees.                  *
                                     ___________

                            Submitted: June 26, 2003

                                 Filed: July 17, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     James W. Loughridge appeals from the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action alleging that the defendants
were deliberately indifferent to his need for dental care during the time he was

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
incarcerated at the Northeast Correctional Center in Bowling Green, Missouri. Upon
de novo review of the record, we conclude that summary judgment was proper. See
Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (affirming grant of
summary judgment to defendants on § 1983 deliberate indifference claim); Keeper
v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (to prove deliberate indifference,
plaintiff must show that the defendants knew of and disregarded an excessive risk to
his health). The district court properly granted summary judgment to the defendants
insofar as his claims were based upon acts or inaction by the defendants’
subordinates. Otey v. Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997) (“Section 1983
liability cannot attach to a supervisor merely because a subordinate violated
someone’s constitutional rights.”); Sanders v. Sears, Roebuck & Co., 984 F.2d 972,
975 (8th Cir. 1993) (respondeat-superior-based claim “is not cognizable under §
1983”). Furthermore, Loughridge’s statement that he felt he had received inadequate
treatment is insufficient to create a question of fact precluding summary judgment
when extensive medical records and affidavits indicate that he received adequate
treatment. See Dulany, 132 F.3d at 1239-40 (finding that evidence of a difference of
medical opinion was insufficient to defeat the defendants’ summary judgment motion
and noting that “[m]ere negligence or medical malpractice . . . are insufficient to rise
to a constitutional violation”). We find that Loughridge has alleged insufficient facts
to support a claim against either defendant; accordingly, the district court did not err
in granting summary judgment in favor of both.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-